Citation Nr: 0724846	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $13,156.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970 and from February 1974 to February 1977.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 decision by the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  The overpayment of VA compensation benefits in the amount 
of $ 13,156.80 was not due to fraud, misrepresentation, or 
bad faith on the part of the veteran.  

2.  The overpayment of compensation benefits occurred because 
the veteran failed to timely report his incarceration for 
longer than 60 days for a felony conviction.  

3.  VA is not at fault for the creation of the overpayment of 
compensation benefits. 

4.  Recovery of the amount overpaid would not deprive the 
veteran or any family members of basic necessities.

5.  Recovery of the overpayment would not defeat the purpose 
for which compensation benefits were awarded.

6.  Failure to make restitution would result in unfair gain 
to the veteran.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the compensation 
overpayment.  






CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $13,156.80 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due process matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

Yet, certain due process notice requirements apply to this 
appeal.  Those requirements have been met.  The veteran was 
provided with a statement of the case in December 2004 which 
included the pertinent regulation for waivers of recovery of 
overpayment for other than loan guaranty and sufficient 
reasons and bases for the decision to deny his claim for a 
waiver.  He was also provided with notice as to his appellate 
rights and has exercised those rights.  

In his February 2005 substantive appeal, the veteran 
requested a hearing before a member of the Board at a local 
VA office.  In a letter received in November 2005, he 
requested a Board hearing in Washington D.C., adding that 
telephone hearings were allowed at the Department of 
Corrections.  In a May 2007 letter, the Board requested that 
the veteran select one of the following five options:  a 
hearing before a Veterans Law Judge in Washington, D.C., a 
travel board hearing before a Veterans Law Judge at the 
regional office, a video-conference hearing before a Veterans 
Law Judge, no hearing, or a hearing at the Regional Office.  
That same month, the veteran returned this form without 
selecting any of these options.  He included a letter 
reminding VA that he had requested a telephone hearing, 
stating that the Department of Corrections would not 
accommodate any of the options listed in the May 2007 letter.  
He also requested an extension in time to obtain a legal 
representative or someone at the Disabled American Veterans 
"to help overcome this nightmare."  

The veteran is incarcerated in the state of Florida.  He 
requested a telephone hearing and has indicated that he is 
unable to attend a hearing either in Washington D.C. or at a 
local VA office.  Regarding the veteran's request for a 
hearing before the Board, the Board will provide a hearing at 
the offices of the Board in Washington, D.C., or the RO.  38 
C.F.R. §§ 20.702, 20.703 (2006).  VA is not obligated to 
provide the veteran with a hearing at his place of 
incarceration or a hearing by telephone.  

As to the veteran's request for an extension of time, this 
request is denied.  In a February 15, 2007 letter, VA 
informed him that he had 90 days from the date of that 
letter, or when the Board issued its decision on his case, 
whichever came first, to (1) ask to appear personally before 
the Board to give testimony concerning his appeal, (2) send 
the Board additional evidence concerning his appeal, or (3) 
appoint or change a representative.  This time period had 
expired at the time of the receipt of the letter from the 
veteran on May 31, 2007, and good cause for the delay has not 
been argued or demonstrated.  See 38 C.F.R. § 20.1304(a), 
(b).  The Board finds that the mere fact of the veteran's 
incarceration does not constitute good cause for a delay.  

Further, the veteran's request for an extension of time was 
for the purpose of obtaining a legal representative or 
someone at the Disabled American Veterans "to help overcome 
this nightmare."  At the time of his request, he already had 
a representative, i.e., Disabled American Veterans, which 
subsequently submitted a brief in support of the claim in 
June 2007.  The veteran has not presented additional 
evidence, his request for a telephone hearing is a request 
for a hearing not provided by law, and he has not requested 
that a different representative be appointed.  




Merits

The veteran seeks waiver of recovery of an overpayment of 
$13,156.80.  This overpayment occurred as a result of payment 
of compensation payments in excess of 10 percent from the 
sixty-first day of his incarceration in a state of Florida 
penal institution for conviction of a felony.  See 38 
U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2006).  

The veteran was granted service connection for various 
disabilities in a May 1977 rating decision and was rated as 
40 percent disabled from February 1977 until the sixty-first 
day of his incarceration.  

In January 1998, the RO sent the veteran a letter informing 
him of changes in his disability compensation award.  He was 
provided additional benefits for his spouse.  Included with 
this letter was VA Form 21-8764, which advised the veteran 
that compensation benefits would be reduced during 
incarceration for a felony.  This enclosure also informed the 
veteran that the law provided for severe penalties, including 
fine and imprisonment, or both, for the fraudulent acceptance 
of any payment to which he was not entitled.  The letter also 
informed the veteran that he must immediately inform VA of 
any changes in his mailing address.  Thus, the veteran was on 
notice that his benefits would be reduced if he was 
incarcerated for a felony.  No evidence of record shows that 
that veteran informed VA of his incarceration or of his 
change in address.  

By letters dated in January and February 2003 sent to the 
veteran's address in prison and at home, the RO stated VA had 
received information from the Bureau of Prisons which showed 
that he was incarcerated on April 7, 2000.  He was informed 
that his monthly benefit payments would be reduced from 
$459.00 to $98.00 effective June 7, 2000.  He was also told 
that this adjustment would result in an overpayment of 
benefits and that he would be notified of the exact amount of 
the overpayment and given repayment information.  Further, he 
was told that any dependents may claim the withheld 
compensation under apportionment provisions. 





In April 2003, the RO sent the veteran a letter at his home 
address informing him that his benefits were reduced due to 
his incarceration, for what was presumed to be a felony 
conviction.  He was again notified that any dependents may 
claim the withheld compensation under apportionment 
provisions.

In May 2003, a letter was sent to the veteran from the Debt 
Management Center apprising him of his overpayment and 
requesting remittance of $13,156.80.  

In October 2003, the veteran submitted a letter stating that 
he had been incarcerated since April 2000 and that his soon-
to-be ex-wife told him in September 2000 that his VA benefits 
has been stopped.  He said that she recently informed him in 
July 2003 that he had been receiving money from VA.  

In November 2003, the veteran submitted a letter to the 
mailing address of the VA Debt Management Center requesting a 
waiver of collection of the overpayment.  He included a 
Financial Status Report with his address at a Florida 
Department of Corrections facility.  This report lists his 
marital status as "not married" and the ages of other 
dependents as zero.  He also listed his average monthly 
income, average monthly expenses, and total assets as zero.  
In an attached statement, he stated that he lost control of 
his finances when he went to prison, that he was told by his 
"soon to be ex-wife" that his VA benefits were terminated 
in September 2000, and that he was under the impression that 
he had not been receiving any funds.

In December 2003, the RO wrote to the veteran and told him 
that if his wife wished to submit a claim for apportionment, 
she should furnish information, as listed in the letter, on a 
Statement in Support of Claim.   

In January 2004, the RO sent the veteran a letter explaining 
that the Committee on Waivers and Compromises' decision had 
denied his request for a waiver.  He was provided with the 
relevant regulation, 38 C.F.R. § 1.963, and notice of his 
appellate rights.  He subsequently appealed that decision to 
the Board.  





In the veteran's February 2005 substantive appeal and 
subsequent letters, he provided arguments as to why his 
request for waiver should be granted.  First, he argued that 
collection of his overpayment should be waived because the 
benefits were used by his spouse to pay a mortgage on the 
marital home and to pay for his child's college tuition.  

Second, the veteran argued that VA's collection of his 
overpayment results in financial hardship.  In support of 
this argument, he asserts that the state of Florida charges 
an administrative fee on all inmate bank accounts and 
generates a lien on an account of zero balance.  He also 
argues that he is required to make a co-payment of $4.00 for 
health treatment and that he is subject to an assessment of a 
$50 per day cost for housing and feeding of prisoners 
throughout his incarceration.  

Third, the veteran alleges that VA had knowledge of his 
incarceration in the summer of 2000, arguing that the 
Regional Office advised him in 2000 that his VA benefits 
would terminate in September 2000 and that this information 
was conveyed to him by his wife in November 2000.  The 
veteran offers these contentions in an argument that VA is at 
fault because "any overpayment is the result of 
administrative error in judgment, obviating any repayment 
obligation on the part of the appellant."

Fourth, the veteran presents constitutional arguments under 
the Fourteenth and Eight Amendments of the United States 
Constitution.  He also challenges the application of 38 
U.S.C.A. § 5313 in cases in which the state imposes a fee for 
incarceration of the inmate.  Because § 5313 is clear on its 
face and does not address the situation raised by the 
veteran, this amounts to a challenge of the constitutionality 
of § 5313.  With regard to these arguments, the Board, as an 
administrative body, does not address constitutional 
arguments.  Johnson v. Robison, 94 S. Ct. 1160 (1974).  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on 




the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 
C.F.R. §§ 1.963(a), 1.965(b) (2006).  

In this case, despite notice of the results of incarceration 
for a felony conviction and the requirement to inform VA of 
his change of address, the veteran failed to do so.  However, 
the Board finds that this omission does not rise to the level 
of bad faith on the part of the veteran and does not amount 
to fraud or misrepresentation, and thus, waiver is not 
precluded by law. See 38 C.F.R. § 1.965(b).  Therefore, 
whether a waiver is warranted depends on whether recovery of 
the overpayment would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).  

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  38 C.F.R. § 
1.965(a).  The decision reached should not be unduly 
favorable or adverse to either side.  Id.  

The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the U. S. Government.  
Id.  In making this determination, consideration will be 
given to the following elements, which are not intended to be 
all inclusive:  (1) Fault of debtor.  Where actions of the 
debtor contribute to the creation of the debt.  (2) Balancing 
of faults.  Weighing the fault of the debtor against the VA's 
fault.  (3) Undue hardship.  Whether collection would deprive 
the debtor or his family of basic necessities.  (4) Defeat 
the purpose. Whether withholding of benefits or recovery 
would nullify the objective for which benefits were intended.  
(5) Unjust enrichment.  Failure to make restitution would 
result in an unfair gain to the debtor.  (6) Changing 
position to one's detriment.  Reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  Id.  

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the 
veteran was at fault in the creation of the overpayment.  The 
debt was created because he did not report his incarceration 
for a felony conviction, despite being advised by the 
communication of January 1998 that such incarceration could 
result in a reduction of benefits.  In light of his 
delinquency in reporting his incarceration, he bears fault in 
creation of the overpayment.  

The second element concerns "balancing of faults."  This 
element requires weighing the fault of the debtor against the 
fault of VA.  Id.  The RO is not at fault in creation of the 
overpayment.  It duly notified the veteran by means of the 
January 1998 letter and enclosed VA Form 21-8764 that 
incarceration for a felony would result in reduction of 
benefits.  The first evidence of record that the RO became 
aware of the veteran's incarceration is found in a VA and SSA 
Computer Prisoner Match dated in July 2002.    

Despite the veteran's contention that VA knew of his 
incarceration in the summer of 2000, he has presented no 
evidence of this alleged knowledge on the part of VA.  There 
is a presumption of regularity that attends the 
administrative functions of the Government, unless rebutted 
by clear and convincing evidence to the contrary.  See Ashley 
v. Derwinski 2, Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation Inc. 272 U.S. 1, 14-15, 47 
S.Ct. 1, 71 L.Ed. 131(1926); see also Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Adminstrative duties of VA include placing relevant 
communications in veterans' claims folders.  The veteran's 
assertion that the person to whom he was then married 
communicated to him that VA had sent letters to his address 
in the summer of 2000 regarding his incarceration and 
terminating his benefits is not clear and convincing evidence 
that VA did send such letters and failed to include copies of 
the letters in his claims file.  Absent clear and convincing 
evidence to the contrary, the Board finds that the claims 
file accurately reflects the history of this matter.  No 
balancing of the fault is in order as the fault solely was 
the veteran's.  

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of basic 
necessities."  Id.  The veteran does not argue that 
collection of his debt would deprive him or his family of 
basic necessities.  Rather, he argues that he will incur debt 
to the state of Florida for the cost of his incarceration.  
There is no reason why payment of incarceration costs to the 
state of Florida should be preferred over repayment of his 
debt to VA.  

With regard to his argument that he spent the funds for a 
child's college tuition, this is not evidence that his 
repayment of the overpayment would result in depriving his 
family of a basic necessity of life, as a college education 
is not such basic necessity.  The Board has considered the 
veteran's argument that his benefit funds were used to pay 
for housing for his spouse and is aware that the veteran was 
in receipt of additional benefits because of his marital 
status.  However, none of the funds for which VA seeks to 
collect were apportioned to his spouse and VA does not seek 
to recover any funds from his spouse.  Furthermore, the 
veteran indicated in his November 2003 Financial Status 
Report that he has no dependent children.  Since the veteran, 
by his own admission, does not currently have a family, 
recovery of the overpayment would not cause any undue 
hardship to his family.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Id.  The purpose of VA disability 
compensation benefits is to compensate veterans who suffer 
from disability related to service for an average impairment 
of earning capacity related to their disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  During his 
incarceration, this veteran's capacity to earn a living is 
completely determined by his incarceration as are his living 
accommodations.  Regardless of any charges imposed on him for 
health care or the cost of his incarceration, his health care 
and accommodations would not change.  His current earning 
capacity would be no different if he had no disability.  
Therefore, the purpose of his disability benefits is already 
defeated by his incarceration, and requiring him to repay his 
overpayment could not defeat the purpose of these benefits.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  Id.  In this case, the fault for 
creation of the overpayment lies solely with the veteran.  
Because of his failure to provide accurate information to VA, 
he received additional VA benefits to which he 




was not entitled under the law.  Therefore, his receipt of 
additional VA benefits constituted unjust enrichment to the 
extent of those benefits.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  Id.  The veteran has 
not claimed that he relinquished any right or incurred any 
legal obligation in reliance upon receipt of VA pension 
benefits, nor is there any evidence that he did so.

Additionally, the veteran appears to be challenging the 
creation of the overpayment.  His arguments concerning the 
creation of the debt were addressed by the RO in the March 
2005 supplemental statement of the case.  First, the veteran 
argued that he was entitled to his VA benefits from April 7, 
2000 until December 23, 2003 (the date of his divorce) 
because during that time his wife and daughter remained his 
dependents.  He claimed that his dependents were entitled to 
receive his benefits, and that therefore there should be no 
overpayment.  However, despite several letters from the RO, 
the veteran's ex-wife did not submit a claim for 
apportionment, and the necessary information requested in the 
December 2003 letter from the RO was never provided.  See 
38 C.F.R. § 3.665(e), (f).    

Second, the veteran argued that VA had actual knowledge of 
his felony conviction during the summer of 2000, but did not 
take timely action to reduce his benefits.  He claimed that 
this was administrative error, and that his benefits should 
be restored as of the date of the last payment.  See 
38 U.S.C.A. § 5112(b)(10).  As discussed above, the first 
evidence of record that the RO became aware of the veteran's 
incarceration is found in a VA and SSA Computer Prisoner 
Match dated in July 2002 and VA bears no fault for the 
creation of the overpayment.  There is no evidence of an 
erroneous award based upon administrative error or error in 
judgment by VA.

After carefully weighing all relevant factors, the Board 
finds that the preponderance of evidence demonstrates that 
recovery of the overpayment of pension benefits in the amount 
of $13,156.80 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2006).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $13,156.80 is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


